REASONS FOR ALLOWANCE
1.	Claims 1-33 are allowed.
	The following is an examiner’s statement of reasons for allowance:  
2.	Independent claim 1 is allowable over the cited art for reasons discloses below:
The references cited are: Systrom et al (Pub. No. US 20140279039), Pereira et al. (Patent No. US 10,007,863) and GARCIA et al. (Pub. No. US 20180097763).
The prior arts in the records alone or in combination fail to teach, removing off-brand entity images from training images; training a machine learning system
 ,using the training image attributes which includes four different types of attributes  (1) attributes of known customer of the brand attributes (2) image attributes (different from the textual content attributes) (3) Internet social network attributes (hashtags or internet based label located in the image caption acts similar to hashtag) and (4) textual content attributes in the image (different from the image attributes), for ranking multiple images associated with a single brand entity; and producing the ranked images listing for selection to designers or marketers of the brand entity. 
NOTE: The term “similarity” does not raise 112 (b) indefiniteness issue; rather it renders the claim limitation broad.

	Independent claims 12 and 23, are allowed for the same reasons as claim 1.
	Dependent claims 2-11, 13-22 and 24-33 are allowed for being dependent on claims 1, 12, and 23. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
				
	   				












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.
/SOLOMON G BEZUAYEHU/Primary Examiner, Art Unit 2666